Title: To George Washington from Thomas Paine, 13 October 1783
From: Paine, Thomas
To: Washington, George


                        
                            Sir
                            Borden Town Octr 13th 1783
                        
                        I returned to this place last Saturday from Philadelphia, but not in a Condition of health fit to wait on you
                            at Rocky hill. I was taken with a severe attack of the fever last Wednesday while at Col. Biddle’s, accompanied, as is
                            usual in the complaint, with extreme pains in the back. But as the fever has been but of short duration with those who
                            caught it late in the season, I am in hopes that a few days will terminate mine, as I feel less of it this morning, than
                            at any time since I was first taken, and I shall be very happy when I find myself well enough to wait on you. I am, Your
                            Excellency’s Obliged & Obt Humble servant
                        
                            Thomas Paine
                        
                    